OlxveR, Judge:
This protest has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, as follows:
1. That the item described on the invoice as #3185 and marked “A” and initiated DL RS (Examiner’s Initials) by Examiner D. Lefkovitz, Rubin Sokoloff (Examiner’s Name) was assessed with duty at the rate of 35% under Par. 1513 of the Tariff Act of 1930, as modified by T.D. 52739 and 52820, and claimed to be properly dutiable at the rate of 9y2% under Par. 1403, as modified by T.D. 55615, as a manufacture of paper mache, not specially provided for.
2. That said merchandise is not used for the amusement of children.
3. That said merchandise has a slot near the top for the depositing of coins and an opening at the bottom through which the coins can be removed, and is most often used for the saving of money by younger persons.
4. That the component material of chief value of said merchandise is paper mache.
IT IS FURTHER STIPULATED AND AGREED that the protest may be submitted on this stipulation, the same being limited to the items marked “A” as aforesaid.
This undisputed statement of facts is sufficient to remove the present merchandise from the classification given by the collector and to establish the proper classification, as claimed by the plaintiff, to be under paragraph 1403 of the Tariff Act of 1930, as modified by T.D. 55615, as manufactures of papier-mache, carrying a dutiable rate of 9% per centum ad valorem.
To the extent indicated, the protest is sustained and judgment will be rendered accordingly.